United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      July 7, 2015

                                         Before

                          RICHARD A. POSNER, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge



No. 14-1889

MOHAMED ABDUL MATHIN,                    Appeal from the United States District Court
        Plaintiff-Appellant,             for the Northern District of Illinois,
                                         Eastern Division

      v.                                 No. 1:11-cv-05157

JOHN F. KERRY, Secretary of State,       Joan Humphrey Lefkow, Judge
           Defendant-Appellee.



                                       ORDER

       On consideration of the Petition For Rehearing, filed by Plaintiff-Appellant on
June 22, 2015, and all members of the original panel having voted to DENY the Petition
For Rehearing,

      IT IS HEREBY ORDERED that the Petition For Rehearing is DENIED.

       IT IS FURTHER ORDERED that the opinion issued in the above-entitled case on
April 7, 2015, is hereby amended as follows:
Appeal No. 14-1889                                                            Page 2

            On page 2, the last sentence of the first full paragraph, which
            reads: “Because the Government has a 385
            U.S. 630, 637 (1967); Bustamante-Barrera v. Gonzalez, 447 U.S.
            388, 394-95 (5th Cir. 2006)” is deleted.

            On page 4, in the 3rd full paragraph, after the second
            sentence which begins “The Illinois Department of Public
            Health …,” a footnote is added which reads: “In the course
            of the subsequent investigation, the State Department was
            informed that the Illinois Bureau of Vital Statistics had
            flagged that delayed birth certificate as fraudulent.”